      Case 1:19-cv-00345-CKK Document 18 Filed 08/08/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

CLIFTON DAVID SIMS                 *
                                   *
    Plaintiff,                     *
                                   *
    v.                             * Civil Action No. 19-cv-00345 (CKK)
                                   *
DONALD J. TRUMP et. al.            *
                                   *
    Defendants                     *
*   *       *   *       *    *     *    *      *      *      *      *
                       PLAINTIFF’S RESPONSE TO
      DEFENDANT’S RESPONSE TO JULY 31, 2019 COURT ORDER

   By Order dated July 31, 2019, the parties were requested to respond to the Court’s
proposal “that this case, as well as Defendant’s Motion to Dismiss, be stayed pending a
D.C. Circuit decision in Lovitky or Blumenthal. Under this proposal, the Court would
order the case stayed for 60 days or until the D.C. Circuit has issued a decision,
whichever comes first. If necessary, the stay could be extended at the end of the 60 days.”
Order at 2.
   On August 7, 2019, the Plaintiff indicated he has no opposition to the Court’s
proposed course of action.
   On August 8, 2019, the Defendants responded that “rather than stay this proceeding
for sixty days, it might best conserve judicial resources to stay this proceeding pending a
D.C. Circuit decision in either Lovitky or Blumenthal, whenever such a decision comes.”
Defendant’s Response to July 31, 2019 Court Order at 2 (filed August 8, 2019). Thus, the
Defendants propose an “indefinite stay.” Id.
   The Plaintiff strongly opposes the Defendants’ suggestion. It has long been well
settled by courts throughout the United States that expedited attention should be given to
cases involving First Amendment interests. See e.g., Action for Children’s Television v.
FCC, 59 F.3d 1249, 1259 (D.C. Cir. 1995)(finding that “possibility that the agency’s

actions might similarly run afoul of the first amendment demands prompt judicial
      Case 1:19-cv-00345-CKK Document 18 Filed 08/08/19 Page 2 of 3




scrutiny”) cert. denied, 116 S.Ct. 773 (1996); Bernard v. Gulf Oil Co., 619 F.2d 459, 470
(5th Cir. 1980), aff’d, 452 U.S. 89 (1981)(“Fragile First Amendments rights are often lost
or prejudiced by delay….Court have therefore been commendably willing to expedite
proceedings involving First Amendment right.”); National Student Ass’n v. Hershey,
412 F.2d 1103, 1115 (D.C. Cir. 1969)(recognizing “urgency of prompt protection for frail
First Amendment interests”); Potwora v. Dillon, 386 F.2d 7, 76 (2d Cir. 1967)(hearing
case on expedited basis “[i]n light of plaintiffs’ representation that the order deprived
them of important First Amendment rights”).1
    Indeed, the Supreme Court has held that there exists a “constitutional need to avoid
‘undue delay result[ing] in the unconstitutional suppression of protected speech.’” City of
Littleton v. Z. J. Gifts D-4, L.L.C, 541 U.S. 774, 782 (2004), quoting FW/PBS, Inc. v.
Dallas, 493 U.S. 215, 228 (1990). See also Freedman v. State of Maryland, 380 U.S. 51,
59-60 (1965)(providing mechanism for prompt review is necessary to avoid offending
constitutional protections); Collin v. Smith, 578 F.2d 1197, 1209 (7th Cir. 1978)(“We
have endeavored to expedite decision, because to delay the exercise of First Amendment
rights in itself burdens them and may risk their destruction.”); Quarter Action Group v.
Hickel, 421 F.2d 1111, 1116 (D.C. Cir. 1969)(noting “any delay in the exercise of First
Amendment rights constitutes an irreparable injury to those seeking such exercise”)
(citation omitted).

    While the Plaintiff agrees with the Court’s logic to temporarily stay this case to see if
the D.C. Circuit timely clarifies the state of the law on a relevant issue and reassess as
time progresses, imposing a blanket indefinite suspension is inappropriate and infringes

1
  See also Auvil v. CBS “60 Minutes”, 800 F. Supp. 928, 937 (E.D. Wash. 1992)(“The
public interest is best served by expeditious disposition of cases raising First Amendment
issues.”); Collin v. Smith, 447 F. Supp. 676, 680 (N.D. Ill. 1978)(ordering “trial on an
expedited schedule in view of the compelling national interest in prompt resolution of
cases implicating First Amendment freedoms”); American Camping Ass’n v. Whalen,
465 F. Supp. 327, 330 (S.D.N.Y. 1978)(finding a “prompt trial on the merits is required”
with First Amendment rights at stake).
                                              2
     Case 1:19-cv-00345-CKK Document 18 Filed 08/08/19 Page 3 of 3




upon the Plaintiff’s protected First Amendment rights, especially since there may come a
point where the Plaintiff wishes to proceed under the current circumstances, or propose
an Amended Complaint that could avoid the present conflict.
   Therefore, Plaintiff respectfully requests the Court implement the proposal it
suggested and reject the Defendants’ alternative.

Date: August 8, 2019

                                             Respectfully submitted,

                                                    /s/
                                             _______________
                                             Mark S. Zaid, Esq.
                                             D.C. Bar #440532
                                             Bradley P. Moss, Esq.
                                             D.C. Bar #975905
                                             Mark S. Zaid, P.C.
                                             1250 Connecticut Avenue, N.W.
                                             Suite 700
                                             Washington, D.C. 20036
                                             Brad@MarkZaid.com
                                             Mark@MarkZaid.com

                                             Attorneys for Plaintiff




                                            3
